
	
		III
		110th CONGRESS
		1st Session
		S. RES. 130
		IN THE SENATE OF THE UNITED STATES
		
			March 28, 2007
			Mr. Thomas (for himself,
			 Mr. Craig, Mr.
			 Inhofe, Mr. Salazar,
			 Mr. Ensign, Mr.
			 Bennett, Mr. Stevens,
			 Mr. Cornyn, Ms.
			 Landrieu, Mr. Baucus,
			 Mr. Allard, Mr.
			 Bingaman, Mr. Dorgan,
			 Mr. Domenici, Mrs. Murray, Mr.
			 Crapo, Mr. Enzi,
			 Mr. Hatch, and Mr. Reid) submitted the following resolution; which
			 was referred to the Committee on the
			 Judiciary
		
		
			May 17, 2007
			Reported by Mr. Leahy,
			 without amendment
		
		
			May 21, 2007
			Considered and agreed to
		
		RESOLUTION
		Designating July 28, 2007, as
		  National Day of the American Cowboy.
	
	
		Whereas pioneering men and women, recognized as cowboys,
			 helped establish the American West;
		Whereas that cowboy spirit continues to infuse the Nation
			 with its solid character, sound family values, and good common sense;
		Whereas the cowboy embodies honesty, integrity, courage,
			 compassion, respect, a strong work ethic, and patriotism;
		Whereas the cowboy loves, lives off of, and depends on the
			 land and its creatures, and is an excellent steward, protecting and enhancing
			 the environment;
		Whereas the cowboy continues to play a significant role in
			 the culture and economy of the United States;
		Whereas approximately 800,000 ranchers in all 50 States
			 are conducting business and contributing to the economic well-being of nearly
			 every county in the Nation;
		Whereas rodeo is the sixth most-watched sport in the
			 United States;
		Whereas membership in rodeo and other organizations
			 encompassing the livelihood of a cowboy transcends race and sex and spans every
			 generation;
		Whereas the cowboy is an American icon;
		Whereas to recognize the American cowboy is to acknowledge
			 the ongoing commitment of the United States to an esteemed and enduring code of
			 conduct; and
		Whereas the ongoing contributions made by cowboys to their
			 communities should be recognized and encouraged: Now, therefore, be it
		
	
		That the Senate—
			(1)designates July
			 28, 2007, as National Day of the American Cowboy; and
			(2)encourages the
			 people of the United States to observe the day with appropriate ceremonies and
			 activities.
			
	
		May 17, 2007
		Reported without amendment
	
